Citation Nr: 1237116	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  02-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to March 27, 2001; a rating in excess of 40 percent for the period from March 27, 2001 to September 9, 2004; and a rating in excess of 20 percent for the period beginning September 10, 2004, for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran had active military service from April 1969 to July 1971.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal comes from the initial zero percent evaluation assigned for the Veteran's service-connected low back disability.  Review of the record shows that the appellant was awarded service connection on the basis that a low back disorder was aggravated by his service-connected right knee disability.  In a February 2005 rating decision, the RO assigned a 20 percent disability rating for the lumbar spine disability effective August 27, 1991.

In a July 2006 decision, the Board denied a rating in excess of 20 percent for the low back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an April 2007 Order, following an appellee's motion for remand.  

In an August 2007 decision, the Board denied an initial rating in excess of 20 percent for a low back disorder for the period prior to March 27, 2001; granted a 40 percent rating for the period from March 27, 2001 to September 9, 2004; and denied a rating in excess of 20 percent rating thereafter.  In September 2007, the RO effectuated the Board's decision.

The Veteran appealed the Board's decision to the Court.  In an April 2009 memorandum decision, the Court vacated the Board's decision and remanded the matter.

The Board notes that although the Court vacated the entire Board decision, in a September 2007 rating decision, the RO, in pertinent part, effectuated the Board's decision that granted an increased 40 percent rating for the period from March 27, 2001 to September 9, 2004.  Nothing done by the Board in this document or subsequent decision should be taken to complicate that award.

In August 2010 and September 2011, the Board remanded this matter for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to Allen v. Brown, 7 Vet. App. 439, 448 (1995), the RO has rated the lumbar spine disability at a level lower than the actual level of severity due to a finding that the lumbar spine disability had a compensable degree of disability prior to aggravation by the service-connected right knee disability.  The medical opinions of record are conflicting.  Some opinions indicate that the lumbar spine disability was caused by the service-connected right knee disability whereas others reflect that there was no such relationship regarding either causation or aggravation.  Still, others reflect that the lumbar spine disability was aggravated by the right knee disability to a degree of 15 percent.  The Board concludes that the evidence is in equipoise as to whether the lumbar spine disability had a compensable degree of disability prior to aggravation by the service-connected right knee disability.   38 U.S.C.A. § 5107 (West 2002).   Therefore, giving the Veteran the benefit of the doubt, a rating based on current level of disability cannot be deducted by a pre-aggravation rating.  In other words, VA must rate the lumbar spine disability on the basis of the level of severity since August 27, 1991, with no reduction for a pre-aggravation level of disability.

The RO granted service connection for the low back disability effective August 1991.  In June 2000, the Veteran submitted VA treatment records from the Washington VA Medical Center.  A report of an April 2009 VA examination done at the Baltimore VA Medical Center reflects that the examiner reviewed VA treatment records.  In April 2009, the Veteran reported that he received treatment at the Lock Raven VA medical facility.  The RO/AMC should ask the appellant to identify all VA treatment for his lumbar spine disability since August 1991 and obtain any identified records.

The RO/AMC last asked the Veteran to identify treatment for his lumbar spine disability in August 2010.  The appellant submitted additional medical evidence in September 2010, specifically records from Atlantic Chiropractic Center.  At the October 2011 VA examination, the claimant reported chiropractic treatment and prescription drug use for his lumbar spine disability.  The examiner who prepared the report noted that episodes of spine symptomatology were documented with the claimant's personal physician.  The RO/AMC should ask the Veteran to identify all treatment for his lumbar spine disability since September 2010 and obtain any identified records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all VA treatment for his lumbar spine disability since August 1991 and any treatment, VA or non-VA, for his lumbar spine disability since September 2010 and attempt to obtain any identified records.  If the claimant identifies any additional treatment at Atlantic Chiropractic Center since September 2010, the RO/AMC must attempt to obtain those records.  Regardless of the appellant's response, the RO/AMC must attempt to obtain all treatment records from the Baltimore VA Medical Center and Lock Raven VA medical facilities from 2009 to the present as well as any other time period identified by the claimant.  If the Veteran identifies any treatment at Washington VA Medical Center since June 2000, the RO/AMC must attempt to obtain all treatment records from that facility.  Any obtained records should be associated with the Veteran's claims file.  To the extent records are sought but not obtained, the claims folder should contain documentation of the attempts undertaken.

2.  If any additional obtained medical evidence indicates that the lumbar spine disability may have worsened since the October 2011 VA examination, the RO/AMC should schedule the Veteran for an examination to include orthopedic and neurologic findings and determine the nature and extent of his service-connected chronic lumbosacral strain and right L5 disc protrusion.

3.  Thereafter, the RO/AMC must readjudicate the issue on appeal.  The RO/AMC must rate the lumbar spine disability on the basis of the level of severity since August 27, 1991, with no reduction for a pre-aggravation level of disability.  The RO/AMC must consider the claim under 38 C.F.R. § 3.321 (2011) and consider whether the right lower extremity neurological symptomatology should be separately rated.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


